Opinion by
Beaver, J.,
This is an appeal from the decree of the orphans’ court of Allegheny county, from which the appellant’s sister, Susie I. Wylie, also appealed in No. 154 of April Term, 1909, in which an opinion has this day been filed, ante, p. 5.
But a single paper-book was prepared, the assignments of error are similar in all respects and the cases were argued together.
For the reasons given in Sollinger’s Estate (No. 2), ante, p. 5, we reach a like conclusion.
Decree affirmed and appeal dismissed at the costs of the appellant.